Citation Nr: 0923797	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected degenerative joint disease of the right 
knee, status post arthrotomy and lateral meniscectomy. 

2.  Entitlement to service connection for a right hip 
condition to include degenerative changes of the right hip.


REPRESENTATION

Appellant represented by: Richard J. Mahlin, Attorney at Law	


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to May 
1979.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  Throughout the time relevant to the current appeal 
period, the competent medical evidence of record shows that 
the Veteran's service-connected right knee disability is not 
manifested by impairment of the tibia and fibula or 
ankylosis.  In addition, the medical evidence shows that the 
Veteran's right knee is not productive of limitation of right 
leg flexion to 30 degrees or less or limitation of right knee 
extension to 15 degrees or more. 

2.  The evidence of record does not show that the Veteran's 
right hip condition was incurred in or aggravated by service 
or that arthritis manifested within one year after discharge.    
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
the Veteran's degenerative joint disease of the right knee, 
status post arthrotomy and lateral meniscectomy, have not 
been met or approximated for the entire appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5010-5260 
(2008).  
 
2.  The Veteran's right hip condition was not incurred in or 
aggravated by active military service nor may it be presumed.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In May 2007 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder and entitlement 
to an increased evaluation for his service-connected 
disability while also describing the types of evidence that 
the Veteran should submit in support of his claims.  The RO 
also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The May 2007 VCAA notice letter also 
addressed the elements of degree of disability and effective 
date.    

The Board notes that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at minimum, a 38 U.S.C. § 5103(a)
notice for an increased rating claim requires that the 
Secretary notify the claimant that to substantiate such a 
claim: (1) the claimant must provide or ask the Secretary to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the aforementioned VCAA notice 
letter and a second VCAA notice letter sent in May 2008.  
Cumulatively, the letters informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life.  The VCAA 
notice letters also notified the Veteran that, should an 
increase in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s) and 
included examples of pertinent medical and lay evidence that 
the Veteran may submit or ask the Secretary to obtain 
relevant to establishing entitlement to increased 
compensation.  Since the Veteran could not establish 
entitlement to a higher disability rating by demonstrating a 
noticeable worsening or increase in severity of his 
condition, the RO satisfied the second Vazquez element by 
providing the specific criteria required to establish 
entitlement to an increased rating found in Diagnostic Codes 
5003, 5010, and 5260 in the May 2008 letter.  

Any defect with respect to the timing of notice with respect 
to these Vazquez  notice elements has been cured as issuance 
of proper notice was followed by readjudication of the claims 
in June 2008. 

The Board further notes that the Veteran was provided with a 
copy of the June 2007 rating decision, the March 2008 
Statement of the Case (SOC), and the June 2008 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claims, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination for his 
right knee disability in June 2007, determined that no exam 
was necessary for his hip condition because there was no 
evidence of treatment in service, and associated the 
Veteran's service treatment records (STRs) and VA treatment 
records with the claims file.  
The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim for a right hip condition.  However, the 
Veteran has not submitted credible evidence of an in-service 
hip injury and the medical evidence does not establish a 
nexus relationship between the Veteran's right hip condition 
and service, as explained below.  In consideration of the 
foregoing, the Board finds that the evidence, which reveals 
that the Veteran did not have the claimed disorder during 
service and does not reflect competent and credible evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  As service and post-service medical records provide 
no basis to grant this claim, as will be explained in greater 
detail below, and in fact provide evidence against this 
claim, the Board finds no basis for the need to obtain a VA 
examination or medical opinion. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries  incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to these elements.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints 
due to healed injury are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco  
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).    

The RO assigned the Veteran's service-connected right knee 
condition a 10 percent disability rating under Diagnostic 
Code 5010-5260.  Degenerative or traumatic arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is applied for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis) and Diagnostic Code 5010 (traumatic arthritis) 
(2008).  The Board notes that the currently assigned 10 
percent evaluation contemplates arthritis substantiated by x-
ray findings with painful knee motion that is not shown to be 
limited to a compensable degree under the schedular criteria.  
If the Veteran's painful knee motion is compensable to an 
extent higher than 10 percent, the appropriate diagnostic 
codes for determining an increased disability rating are 
Diagnostic Codes 5260 and 5261.  Notably, separate ratings 
under Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension), both 
currently codified under 38 C.F.R. § 4.71a, may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-04 
(2004).
 
In order for the Veteran to receive a higher evaluation due 
to limitation of right knee motion under Diagnostic Codes 
5260 and 5261, he must demonstrate right knee extension 
limited to 15 degrees or more and/or flexion limited to 30 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 (2008).  However, there are no objective range of 
motion findings relevant to the appeal period to show a 
degree of limitation that more closely approximates the 
schedular criteria for a higher evaluation.  Indeed, the June 
2007 compensation and pension examiner reported flexion range 
of motion from 0 to 125 degrees with tenderness at 120 
degrees and extension to 0 degrees with tenderness at 50 
degrees.  The Veteran's VA treatment records also do not 
include any range of motion findings showing limitation of 
right knee motion to the degree necessary for a higher 
evaluation.  Thus, the medical evidence does not show that 
the Veteran is entitled to an increased evaluation for 
limitation of right knee motion under either Diagnostic Code 
5260 or 5261.  

The Board acknowledges that the Veteran complained of pain, 
stiffness, and swelling associated with his right knee 
disability.  The Board additionally observes that the Veteran 
has objectively demonstrated tenderness during range of 
motion during his June 2007 compensation and pension 
examination.  The examiner also noted that the Veteran uses a 
cane intermittently but frequently.  He further noted that 
the Veteran experienced a mild increase in pain without 
additional weakness, excess fatigability, incoordination, 
lack of endurance, or additional loss in range of motion with 
repetitive use.  See DeLuca v.  Brown, 8 Vet. App. 202 (1995) 
(holding that functional loss,  supported by adequate 
pathology and evidenced by visible  behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  Indeed, 
the VA examiner considered such factors at the compensation 
and pension examination, and the Veteran was still able to 
flex from 0 to 120 degrees and extend to 0 degrees with 
tenderness at that examination.  Furthermore, the Veteran's 
painful motion with his arthritis has already been considered 
in the current 10 percent evaluation.  Thus, DeLuca factors 
have already been contemplated in the currently assigned 10 
percent disability evaluation, and a higher evaluation is not 
warranted.

Although the Veteran is not entitled to an increased 
evaluation under Diagnostic Codes 5260 and 5261, the Board 
will also consider whether he is entitled to a higher 
evaluation under alternate diagnostic codes pertaining to 
limitation of knee function.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5262, and 5263 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  Under Diagnostic 
Code 5257, the Veteran's right knee disability must more 
closely approximate an impairment of the right knee 
manifested by recurrent subluxation or lateral instability in 
order to receive a separate disability rating, but a review 
of the medical evidence reveals no such disability picture.  
The June 2007 VA medical examiner noted that the Veteran 
demonstrated stability of the knee and did not demonstrate 
dislocation or subluxation.  The examiner then described all 
findings on the exam as normal.   Thus, it is clear that the 
medical evidence does not show an impairment of the right 
knee to warrant the assignment of a separate disability 
rating under Diagnostic Code 5257.  

In addition, the Board notes that there is no medical 
evidence of malunion or nonunion of the tibia and fibula or 
ankylosis associated with the service-connected right knee 
that would support the assignment of higher evaluations under 
the criteria set forth in Diagnostic Codes 5256 or 5262.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2008).  

Under Diagnostic Code 5258, the maximum disability rating is 
20 percent, which should be granted when semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain and effusion into the joint is found.  Here, the June 
2007 compensation and pension examiner specifically found 
that the Veteran's knee did not exhibit locking episodes, 
effusion, giving way, dislocation, or any deformity.  The 
Veteran does, however, experience pain in his right knee.  
Still, because there is no locking, effusion, or dislocation 
in the Veteran's knee, a 20 percent disability rating under 
Diagnostic Code 5258 is not warranted.  

Furthermore, the maximum disability rating under both 
Diagnostic Code 5263 for genu recurvatum and Diagnostic Code 
5259 for removal of symptomatic, semilunar cartilage is 10 
percent.  Consequently, a higher disability rating is not 
available under either of those diagnostic codes.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259, 5263 (2008).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of higher schedular evaluations for the Veteran's service-
connected right knee disability for the entire appeal period.

While the evidence shows that the Veteran has reported his 
right knee disability adversely affect his ability to stand 
for longer than 15 to 30 minutes or walk more than a quarter-
mile, such has been contemplated in the currently assigned 
schedular evaluations.  The evidence does not reflect that 
his right knee disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or necessitated any frequent periods of 
hospitalization such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.
Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where a Veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Veteran claims he suffers from a right hip condition and 
referred the RO to his "military medical records."  While a 
VA physician found mild degenerative changes in the Veteran's 
right hip in January 2006, the Veteran's service treatment 
records are void of any reference to a right hip injury.  As 
explained above, the RO did not need to request a 
compensation and pension examination because of the lack of 
evidence of any in-service injury or any right hip problems 
in service.  Therefore, the record also does not contain any 
competent medical opinion relating the Veteran's current 
right hip condition as diagnosed in the aforementioned 
January 2006 treatment record and any in-service injury.  
Furthermore, throughout this appeal, the Veteran has not 
given any description aside from that contained in the 
January 2006 treatment record about how or when he 
purportedly injured his right hip.  Finally, on all the 
Veteran's reports of medical examination and medical history 
for discharge or reenlistment, the Veteran and a Marine Corps 
physician found his lower extremities to be in normal 
condition; no history of any bone, joint, or other deformity; 
or any other condition that would indicate a hip injury.  At 
his last discharge exam in April 1979, the Veteran even 
signed to acknowledge that he was "being examined incident 
to your separation from active duty.  If you feel you have a 
serious defect or condition that interferes with the 
performance of your military duties, advise the examining 
physician."  No such defect or condition was noted.  

Even though the Veteran is competent to describe some of the 
lay symptoms related to his right hip condition, the Board 
finds he lacks credibility due to the lack of any medical 
evidence of an in-service injury or a nexus between any in-
service injury and the Veteran's current right hip condition.  
Thus, the Board affords the Veteran's testimony no probative 
value and finds that the preponderance of the evidence weighs 
against the Veteran's claim for service connection for a 
right hip condition.  
In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected degenerative joint disease of the right 
knee, status post arthrotomy and lateral meniscectomy is 
denied. 

2.  Entitlement to service connection for a right hip 
condition is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


